Felton, C. J.
1. Where an award of compensation to an employee is made, for however so short a time, and there is no appeal by the employee, the physical condition of the employee remains open for *11consideration at any time within the time prescribed by law for the determination of the question whether there has been a change in his condition under Code § 114-709. The fact that the employee contended and testified at the original hearing that he was then totally and permanently disabled is immaterial when the State Board of Workmen’s Compensation decided against his contentions and found that he was only temporarily totally disabled from February 10, 1954, to March 8, 1954. The only ruling that is res judicata is that the injury arose out of and in the course of employment. Hartford Accident & Indemnity Co. v. Carroll, 75 Ga. App. 437 (43 S. E. 2d 722) and cases cited; Travelers Ins. Co. v. Hammond, 90 Ga. App. 595 (83 S. E. 2d 576).
Decided November 7, 1955.
Harry E. Monroe, for plaintiff in error.
Pittman & Greene, contra.
2. The award of the full board finding the employee’s condition had changed for the worse since the original hearing was authorized by the testimony and appearance of the employee and medical testimony.
The court did not err in affirming the award of the board.

Judgment affirmed.


Quillian and Nichols, JJ., concur.